Citation Nr: 1414542	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disability, characterized as atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 until November 1970.  

This claim comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference hearing in March 2012.  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's skin disability, characterized as atopic dermatitis, is etiologically related to service.  


CONCLUSION OF LAW

A skin disability, characterized as atopic dermatitis, was incurred in or as a result of service.  38 U.S.C.A. § § 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has a skin disability as a result of his active service.  Specifically, he contends that he suffers from a recurring skin rash that began in service and has persisted since service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran was treated in service for a rash, described as hives, on two separate occasions, in May 1969 and December 1969.  On both occasions the Veteran was prescribed Benadryl.  As such, the in-service element of Shedden/Caluza is met.  

The Board notes that the Veteran's claims file contains post-service medical records, which appear to be from the Public Health Service-Santa Fe Indian Hospital, from May 1971 to July 1991.  In May 1979, the Veteran was seen for a rash and treated with Benadryl and lotion.  Records in 1980, 1982, 1984, February 1985, November 1986, and July 1991, indicate intermittent skin rash with continued treatment.  In 1986 and July 1991, the observed rash was identified "contact dermatitis."     

A private treatment record dated in June 1993 is the first time the Veteran's skin rash was identified as "atopic dermatitis."  A December 1996 private treatment record shows that the Veteran was treated for eczema, and a July 2003 private treatment record shows that the Veteran was treated for contact dermatitis.    

The RO obtained a VA examination and opinion in January 2010 VA.  The examiner diagnosed the Veteran with atopic dermatitis; therefore, the Veteran has a current disability.  The examination report notes that the Veteran's claims file and medical records were reviewed, and the Veteran's reported medical history was recounted.  However, the examiner did not mention the documented in-service 1969 entries for a rash, described as hives, on two separate occasions, in May 1969 and December 1969.  The examiner offered the following opinion "I cannot resolve this issue without resort to mere speculation . . . Unfortunately,  there is no documentation to support atopic dermatitis in service."  See January 2010 VA Examination Report.  

The Veteran asserts that the above opinion is inadequate as speculative.  The Board agrees because there is no mention of the two STR entries in 1969 for rash, described as hives, which was treated with Benadryl.   The record reveals that the Veteran displayed a  rash during service in 1969, and after service starting in the late 70's, which appeared to be similar in distribution about the body and in the treatment administered.    

The Veteran is competent to relate the presence observable symptoms that may be perceived through one's senses, such as discoloration or discomfort of the skin.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fe. Cir. 2009).  While there is about a decade long gap in the record between his in-service rash symptoms and his first recorded post-service treatment, the Veteran relates that he was able to control his rash with use of over-the-counter remedies until the point where his skin disorder built up resistance to such treatment.  The Board finds the Veteran credible in this regard as there is no evidence to contradict this assertion.  Moreover, the absence of contemporaneous treatment records during the initial post-service period does not, on its own, prove that the Veteran did not suffer from the claimed dermatological symptoms. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).
 
For the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran current skin disability, characterized as atopic dermatitis, is related to service.  As such, after affording the Veteran the benefit of the doubt and considering the evidence in the light most favorable to the Veteran, service connection for a skin disability, characterized as atopic dermatitis, is warranted. 


ORDER

Entitlement to service connection for skin disability, characterized as atopic dermatitis, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


